DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17-31 (withdrawn without traverse) are cancelled.

Allowable Subject Matter
Claims 32-46 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 32, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features and interactions that are claimed. In particular, the closest prior art Leivenzon et al. discloses that the clutch lever (323 and/or 305) is not capable of functioning in the claimed manner where “successive actuations and releases of the clutch lever alternately set different axial offsets between the clutch lever and the support surface….” Specifically, this claim language implies, and therefore requires, that the clutch lever be able to be actuated and released, i.e., 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Amendment, filed May 24, 2021, with respect to the rejection under 102 and the rejections under 112(b) have been fully considered and are persuasive.  The rejection under 102 of claim 32, 39, 40, and 41 has been withdrawn in view of the arguments. The rejection under 112(b) of claims 33-37 and 40-42 has been withdrawn in view of the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655